Citation Nr: 0922163	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the issue of forfeiture of eligibility for VA 
benefits, under 38 U.S.C.A. § 6103(a) (West 2002), pursuant 
to a request to reopen a claim for restoration of death 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from December 1941 
until his death in June 1942.  The claimant asserts 
entitlement to benefits as his unmarried widow.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

The claimant had requested Decision Review Officer (DRO) 
review of her claim by a June 2006 submission.  DRO review of 
her claim was afforded her by an August 2006 statement of the 
case (SOC).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  In a June 1977 decision, the Board declared the claimant 
to have forfeited all rights, claims, and benefits to which 
she might otherwise be entitled under laws administered by 
VA, by knowingly submitting false evidence in her claim for 
death benefits.

2.  In several subsequent decisions, the RO denied claims for 
restoration of death benefits, based on absence of new and 
material evidence to reopen the issue of forfeiture, 
including by the most recent final RO decision in April 2002.  
The claimant did not timely appeal that April 2002 decision.  

3.  Evidence received since the April 2002 RO decision is 
either duplicative or cumulative of evidence previously of 
record, or does not, either by itself, or in connection with 
the evidence previously of record, raise a reasonable 
possibility of substantiating the claim for revocation of 
forfeiture.


CONCLUSIONS OF LAW

1.  The April 2002 RO decision which denied reopening of the 
previously declared forfeiture is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.302, 20.1103 (2008).  

2.  Evidence received since the April 2002 RO decision is not 
new and material, and the previously-declared forfeiture 
decision may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in an SOC or Supplemental SOC (SSOC).  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decisions of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

VA has fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the request for revocation of a forfeiture 
of entitlement to benefits under VA law, in support of her 
request to reopen a claim to restore death benefits (DIC).  
The claimant was afforded a VCAA notice letter in August 
2006, which was subsequent to the September 2005 RO 
administrative determination that new and material evidence 
had not been received to reopen the claim for VA death 
benefits.  However, the August 2006 VCAA notice was followed 
by the RO sending her an SOC in August 2006 which 
readjudicated those requests.  This VCAA notice satisfied the 
requirements to provide adequate notice of the evidentiary 
requirements both to reopen the claim and to support the 
underlying claim for death benefits, notice requirements as 
clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006).

The claimant was provided with a meaningful opportunity to 
participate in the processing of the claim notwithstanding 
the short interval between issuance of the VCAA letter and 
issuance thereafter of the SOC, because the Veteran was at 
liberty to respond to the VCAA letter with evidence or 
information that would have furthered her claim.  Mayfield; 
Prickett.  Such responsive, pertinent evidence or information 
could then have led, through appropriate development, to a 
need for review of the request to reopen or the underlying 
claim to revoke forfeiture and of entitlement to restoration 
of VA death benefits, and this would have necessitated 
readjudication of the claim by the RO prior to Board review.  
38 C.F.R. § 19.31 (2008).  However, in the instant case, 
where the Veteran has not responded to the VCAA letter by 
providing new and material evidence or information which may 
lead to reopening the claim, no prejudice has ensued by the 
RO not issuing an SSOC.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a) (2008); Mayfield; 
Prickett; see Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam) 
(if a claimant wishes help, she cannot passively wait for it 
in circumstances where she may or should have evidence that 
is essential in obtaining the putative evidence).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for disability compensation, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided notice in January 2008 with the 
additional information as required by Dingess, as to benefits 
and effective dates for the claimed death benefits.  While it 
is true that the claimant was not afforded readjudication 
thereafter such as by a SOC or SSOC, any inadequacies of 
Dingess-complying notice and readjudication thereafter are 
moot and harmless in this case because the request for 
revocation of forfeiture and the claim for restoration of VA 
death benefits are herein denied.

The August 2006 VCAA letter effectively satisfied all notice 
requirements of the VCAA.  The letter informed of the 
evidence required to reopen and to substantiate both the 
request to revoke forfeiture and the claim to restore VA 
death benefits.  It also advised the claimant of what 
evidence VA would seek to provide and what evidence the 
claimant was expected to provide.  Also by this letter, the 
claimant was requested to inform of any additional evidence 
pertinent to her claim.  She was also told that it was 
ultimately her responsibility to see that pertinent evidence 
not in Federal possession is obtained.  The letter also 
informed of evidence received, and addressed types of 
information or evidence that would be helpful in 
substantiating the claim.  

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in the 
procurement of service treatment records and post-service 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA 
letter requested that the claimant advise of any VA and/or 
private medical sources of evidence pertinent to her claim, 
and that she provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  It further 
requested any medical records, lay statements, or other 
evidence which might serve to support the claim.  It 
specifically informed of the need for new evidence that would 
support revocation of the forfeiture, which would consist of 
"competent evidence to prove that [the claimant] did not 
knowingly and intentionally present false statements to claim 
restoration of DIC benefits."  

The claimant replied to these VCAA requests by providing a 
variety of documents and statements, but ultimately no 
information or evidence supporting revocation of forfeiture, 
or indicating the existence of such evidence.  Thus, no RO 
development was indicated or necessitated by the claimant's 
responses.  The claimant was appropriately informed, 
including by the September 2005 appealed decision, the August 
2006 VCAA letter, and the August 2006 SOC, of records 
obtained, and by implication, of records not obtained.  She 
was also adequately informed of the importance of obtaining 
all relevant records.  She has not provided authorization to 
obtain any additional existing evidence presenting a 
reasonable possibility of reopening or otherwise furthering 
the appealed claim here denied.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty 
to assist the claimant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.  

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  The 
claimant has presented no pertinent avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the request for revocation 
of forfeiture of the right to VA benefits, or of the request 
to reopen the claim for restoration of VA death benefits.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  

Assuming there were a medical issue involved in this case 
(which is not shown), VA need not conduct an examination with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied request for 
revocation of forfeiture, or to reopen the previously denied 
claim for restoration of VA death benefits, because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a request to reopen 
only if new and material evidence is presented or secured to 
reopen the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board herein finds 
that new and material evidence has not been presented or 
secured, and denies reopening the claim.  

The RO did conduct a field investigation in December 2005, 
which served as a basis for the RO's affirmance by its August 
2006 SOC of its previous denial of the request for revocation 
of forfeiture.  

The claimant had requested a hearing in furtherance of her 
claim by a submission received at the RO in May 2008.  
However, this request was not timely following the RO's 
issuance of a notice of certification of appeal in January 
2008, 90 days following that notice having elapsed prior to 
the request.  38 C.F.R. § 20.1304 (2008).  In addition, the 
request was sent to the RO, whereas the January 2008 notice 
explicitly stated that any such requests must be sent to the 
Board within the specified 90 days, which is consistent with 
the regulation.  Accordingly, no hearing need be afforded the 
claimant prior to  the Board's adjudication herein.  

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra. 


II.  Request to Reopen Issue of Restoration of Rights
As a Claimant under VA Law, in Support of 
Request to Reopen Claim for Restoration 
Of VA Death Benefits

The appellant now seeks to reopen her claim, in that she is 
again seeking revocation of the previous forfeiture decision.  
The appellant's claim for revocation of the forfeiture of 
entitlement to VA benefits may only be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108.

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901(a) (2008).  The determination of 
whether the claimant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
U.S. Court of Appeals for Veterans Claims noted that an 
original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare a forfeiture.  The Court 
ruled that a declaration of forfeiture may be reopened upon 
the presentment of new and material evidence, or revised 
based upon a finding of clear and unmistakable error in the 
original forfeiture decision.  The instant appeal is an 
effort to reopen a forfeiture decision, last finally denied 
by the RO in April 2002.

The Board notes that the Court remanded the Trilles case for 
the Secretary and the Board to address in the first instance 
what evidence is required to reopen a VA-benefits-eligibility 
forfeiture imposed by evidence found to show beyond a 
reasonable doubt that fraud had been committed in seeking 
such benefits.  To date, however, the Secretary has not 
spoken in this matter, such as by issuing a clarifying 
regulation, nor has the Court provided any guidance on this 
question.

The Board finds no specific legal authority for applying, in 
this case, a standard to reopen other than the standard under 
38 C.F.R. § 3.156(a).  Accordingly, the Board will apply 
current applicable law.  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and conduct de novo 
review of the claim on the merits.  Manio v. Derwinski, 1 
Vet. App 145 (1991).  

For those requests to reopen a finally decided claim received 
on or after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from 
Aug. 29, 2001).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  In this case, the claimant's 
requests to reopen here were filed after August 29, 2001.  

The Board in June 1977 denied removal of forfeiture declared 
against her under the then 38 U.S.C.A. § 3503, based on 
evidence beyond a reasonable doubt supporting the commission 
of fraud by the claimant in her claim for VA benefits.  The 
evidence at the time included a field investigation and sworn 
statements by members of the claimant's community.  The 
claimant had contended in support of her January 1971 claim 
for death benefits that she was the unmarried widow of the 
Veteran, and that, although she had engaged in a longstanding 
relationship with the brother of the deceased Veteran, she 
had separated from him in 1965, despite having had six 
children by him, four of whom were still alive. 

Evidence from the appellant's community, and a field 
investigation, was to the effect that she had not separated 
from that brother of the deceased Veteran, but rather that 
they had lived together and held themselves out as a married 
couple, and performed duties and obligations of a married 
couple.  The evidentiary record also contained a certificate 
of marriage between the brother and the claimant dated in 
June 1946.  While the claimant, in support of her claim, had 
submitted a statement by that brother and two personal 
acquaintances of the claimant, to the effect that the brother 
had been seldom seen in the community since the birth of 
their youngest son, and that the relationship between the 
claimant and that brother was completely severed in 1964. 

Also in support of her claim, the claimant had testified at 
an October 1976 hearing that she had completely separated 
from the Veteran's brother twelve years before, and that her 
neighbors were simply jealous of her.  Testimony by a sister 
of both the Veteran and the brother corroborated the 
claimant's statements, and was also to the effect that the 
brother only visited for a short period of time when he came 
to provide support for his children.  The Board found that 
the evidence of the field investigation, including statements 
by those in the community, was internally consistent, and 
supported a conclusion that the claimant and the Veteran's 
brother had continued to live as husband and wife, contrary 
to the claimant's contentions.  The Board then concluded that 
the evidence supported, beyond a reasonable doubt, the 
conclusion that the claimant had committed fraud in support 
of her claim.  

Since the June 1977 affirmance of forfeiture by the Board, 
the claimant sought to reopen claims for death benefits, and 
was denied by the RO based on the prior forfeiture, in 
October 1978, December 1978, January 1993, May 1997, and 
April 2002 administrative decisions, based on absence of new 
and material evidence addressing the forfeiture issue to 
reopen the claim.  Those prior RO denials became final based 
on absence of any timely perfected appeal.  

Since her last prior final denial in April 2002 of her 
request to reopen her claim for death benefits, the claimant 
has submitted statements and affidavits generally addressing 
questions of her status as an unmarried widow of the deceased 
Veteran, or addressing her former status as the husband of 
the brother of the deceased Veteran following the Veteran's 
death, or addressing the death of the Veteran or the death of 
that brother of the Veteran, and otherwise addressing her 
status as may be potentially related to her claim.  However, 
no evidence received since that April 2002 denial serves to 
exculpate her of the fraud for which forfeiture was found in 
the April 1974 VA administrative decision.  

While the appellant, in a statement received in November 
2005, effectively conceded that she had been married to the 
Veteran's brother when she contended she had not been, and 
conceded that it was her fault that her rights as a claimant 
under VA law had been forfeited, such an admission, while 
going to the issue of whether the claimant had committed 
fraud in support of her claim in 1971, supports a finding of 
fraud, and weighs against any restoration of benefits.  
Accordingly, while new evidence has been received, none of 
this evidence is both material to this forfeiture issue and 
supportive of restoration of the claimant's rights as a 
claimant under VA law. 

Hence, the evidence received since the last prior final 
denial by the RO in April 2002 is either duplicative or 
cumulative of evidence previously of record or does not, 
either by itself or in connection with the evidence 
previously of record, raise a reasonable possibility of 
substantiating the claim for revocation of forfeiture.  
Although the noted statement in which she conceded fault is 
material to the issue of forfeiture, it does not support 
restoration of rights under VA law.  Accordingly, the issue 
of forfeiture and restoration of rights as a claimant under 
VA law may not be reopened, and a request to reopen a claim 
for restoration of VA death benefits accordingly cannot be 
addressed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




ORDER

Because new and material evidence has not been received to 
reopen the issue of forfeiture of eligibility for VA benefits 
under 38 U.S.C.A. § 6103(a) (West 2002), the appeal is 
denied.  



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


